Citation Nr: 1035312	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to February 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions dated in April 2004, July 2004, April 2005 
and February 2006 by the RO in Oakland, California that denied 
service connection for residuals of a foot disability.  Although 
the Veteran requested a Board hearing, he failed to report for 
this hearing when it was scheduled.  His motion to reschedule his 
hearing was denied by the Board in August 2009.  See 38 C.F.R. 
§ 20.704 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran has stated that he began to have foot problems during 
boot camp in 1969, and had problems marching.  He said he had 
soreness and pain ever since, and that his toes began to overlap 
during service.  The Board finds that further development is 
required prior to adjudication of the Veteran's claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Service treatment records reflect that on enlistment medical 
examination in February 1969, the examiner diagnosed pes planus, 
bilateral, right greater than left, with few symptoms, and no 
current disability.  In a February 1969 report of medical 
history, the Veteran reported a history of foot trouble, and the 
reviewing examiner noted that the Veteran walked with his feet 
slightly turned outward, with no symptoms.  A February 1969 
orthopedic consult reflects that he reported undergoing right 
ankle surgery in April 1968.  The examiner diagnosed healed 
ligamentous tear of the right ankle, and found him fit for 
military service.  Subsequent service treatment records are 
negative for foot complaints.

The medical evidence demonstrates that the Veteran currently has 
multiple foot disabilities, including arthritis, tendonitis, flat 
feet, hyperpronation, hallux limitus/rigidus, plantar fasciitis, 
hallux valgus, and hammertoes.  The medical evidence indicates 
that some of his foot problems are congenital in nature.  See May 
2004 letter from R.T.K., DPM, June 2004 letter from A.D., DPM.  
Some of the medical evidence suggests that it is possible that 
some of his foot problems are related to service.  See May 2004 
letter from R.T.K., DPM, June 2004 letter from A.D., DPM, and 
August 2005 letter from J.J.A., MD.

Governing law provides that a Veteran will be presumed to have 
been in sound condition when examined, accepted, and enrolled in 
service, except as to defects, infirmities, or disorders noted at 
entrance into service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  When no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry and then the 
burden falls on the government to rebut the presumption of 
soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
Rebutting the presumption of soundness requires that VA show by 
clear and unmistakable evidence that (1) the Veteran's disability 
existed prior to service and (2) that the preexisting disability 
was not aggravated during service.

In sum, the record includes the Veteran's reports of foot 
symptoms ever since service, service treatment records showing 
that he had flat feet upon service entrance examination, evidence 
that some of his foot problems are congenital, recent diagnoses 
of multiple foot disabilities, and evidence suggesting that some 
of the current foot disabilities may be related to service.  An 
examination with respect to the etiology of the Veteran's current 
foot disabilities, to include whether any pre-existing foot 
disability was aggravated by service, is necessary to decide this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, in light of the Veteran's consistent statements to the 
effect that he received inpatient hospital treatment in San Diego 
for a foot disability during boot camp in 1969, the Board finds 
that the RO should make another attempt to obtain any available 
clinical records pertaining to such treatment.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask for:(a) the 
approximate dates of his reported inpatient 
hospital treatment for a foot injury or 
disability during boot camp, and (b) the 
names and addresses of all VA and non-VA 
clinicians who have treated him for foot 
disabilities since service separation.  
Obtain all VA treatment records which have 
not been obtained already.  Once signed 
releases are received from the Veteran, 
obtain all private treatment records which 
have not been obtained already.  A copy of 
any response(s), to include a negative reply 
and any records obtained, should be included 
in the claims file and communicated to the 
Veteran.  

2.  Contact the appropriate service records 
repository in an attempt to obtain service 
clinical records reflecting inpatient 
hospital treatment for a foot disability 
during service in San Diego, California, in 
1969.

3.  Then, schedule the Veteran for 
appropriate VA examination(s) to determine 
the current nature and etiology of any 
current foot disability.  The claims file 
should be made available to the 
examiner(s) for review.  Based on the 
results of the Veteran's physical examination 
and review of the claims file, the 
examiner(s) is asked to opine whether the 
evidence of record clearly and unmistakably 
shows that the Veteran had any foot 
disabilities which existed prior to his entry 
onto active duty.  If the answer is yes, then 
the examiner(s) is asked to opine whether the 
evidence clearly and unmistakably shows that 
the preexisting condition(s) was not 
aggravated by service.  If the answer is no, 
then the examiner(s) is asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that any current foot disability had its 
onset in service.  A complete rationale 
should be provided for any opinion expressed.

4.  Thereafter, readjudicate the Veteran's 
claim of service connection for a bilateral 
foot disability.  If the benefits sought on 
appeal remain denied, the Veteran and his 
service representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

